DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the steps recited in the instant claims are not related to fundamental economic practices and that analyzing received text and providing output of the analysis is not listed as example methods of organizing human activity and further that identifying and removing auto generated text cannot be performed in the human mind, and as such, argues that the claims are not directed to any of the key concepts of abstract ideas (Amendment, pg. 6, third para. – pg. 7, fifth para.).
 Examiner respectfully disagrees. The steps recited in claims 1, 11 and 18 include abstract processes of data gathering/collection of text/content, analyzing a portion of the gathered text/content and providing a result of the analysis where the steps are achievable via a user received gathered text on paper, analyzing the text to remove certain text, while providing the result of the analysis without the removed text, and as such, the steps recite at least mental processes.
Applicant further argues that the claims provide training data suitable for training the claimed machine learning model, and as such, provide a practical application of the 
Examiner respectfully disagrees as the mere recitation of a “machine learning model” is not sufficient to show a practical application of the recited abstract idea as the recitation amounts to simply implementing the abstract idea as an algorithm on a generic computer receiving results of the analysis of gathered data without providing any detail regarding the operation of the algorithm.
Applicant’s arguments with respect to since amended claims 1, 11 and 18 and reference Suvarna not disclosing receiving text that includes a tag distinguishing between user generated text and auto generated text selected by the user in the text data i.e. limitation “the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data” (Amendment, pg. 8, fifth para. – pg. 9, last para.) have been considered but are moot in light of new grounds of rejection with reference Lundberg as provided in the rejection below.
Regarding the 35 U.S.C. 103 rejection of dependent claims 5 and 15 as well as dependent claims 7, 17 and 20 respectively with additional references Gaal and Lundberg, Applicant notes that claims 5 and 15 are allowable based on their dependency from claims 1 and 11 (Amendment, pg. 10). Examiner respectfully disagrees as provided in the rejection of the claims below, and absent any argument as to why the cited portions of the additional references fail to disclose the limitations recited in the dependent claims, Examiner maintains that the rejections of the dependent claims are appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of textual analysis without significantly more. The claims recite mental processes including classifying/analyzing received text and providing an output of the analysis, and is achievable by a human with a pen and paper analyzing received text, striking out portions of the text and providing output of the remaining text. This judicial exception is not integrated into a practical application because the generically recited computer elements (computer, device, processor, memory, machine learning model) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, where the recited machine learning model amounts to simply implementing the abstract idea as an algorithm on a generic computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of “providing the tagged text data to a machine learning language model” do not add significantly more the exception/idea as it corresponds to analyzing data and providing the result of the analysis as output and is a well-understood, routine, conventional computer function of data gathering and providing output as recognized by the court decisions listed in MPEP § 2106.05 (see TLI Communications, Electric Power Group, LLC v. Alstom S.A., Intellectual Ventures I LLC v. Symantec Corp.) as well as cited references Laboreiro and Lundberg (PTO 892, 12/24/2020). 
 Dependent claims 3-7, 9-10, 13-17 and 20 do not add significantly more than the abstract idea and are similarly rejected.

Response to Amendment
            The prior 35 U.S.C. 112 rejection of claims 3, 5, 13 and 16 (12/24/2020) is hereby withdrawn in light of amendments to the claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suvarna US PGPUB 2015/0112753 A1 (“Suvarna”) in view of Lundberg “Towards a language independent Twitter bot detector” (“Lundberg”)
        Per Claim 1, Suvarna discloses a computer implemented method comprising: 
             receiving text data (Examples of such received data include instant and/or text messages sent to other members of the social network…, para. [0021]; a spam/sentiment feature marker 454 can be configured to identify and mark features in the array of words which are indicative of spam content and/or sentiment bearing sentiment bearing content text as user generated text, spam as auto generated text);
            detecting auto-generated text (a spam/sentiment feature marker 454 can be configured to identify and mark features in the array of words which are indicative of spam content and/or sentiment bearing content…, para. [0024]; para. [0041]; para. [0047]); 
            removing the auto-generated text from the received text data (fig. 2B; removal of uninteresting content (for example, in the case of spam content)…, para. [0014]; para. [0036]; para. [0039]; Selectively masking certain features may also be used to…discard any content which might possibly contain spam…, para. [0060]); and
            providing the user generated text data remaining in the received text data to a machine learning language model (Abstract; para. [0013]-[0015]; For example, a bias toward detection of sentiment bearing content can be achieved by masking features associated with spam content…, para. [0016]; para. [0031]; In training the SVM learning model, certain features may be masked based on the prior evaluation of which features are relevant to which content types.  In particular, masking the appropriate features improves the accuracy of the SVM learning model in characterizing individual content items.  Selective feature masking can also be used to bias the filter toward detection of sentiment bearing content or spam content…, para. [0036]; para. [0057]-[0058]; Selectively masking certain features may also be used to…discard any content which might possibly contain spam…, para. [0060])
the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data or detecting auto-generated text based on the tag
           However, these features are taught by Lundberg:           the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data (fig. 1; sec. 2.1; The three datasets used in this paper are...The manual AGT/HGT annotation was made by persons very knowledgable in the languages they handled…, sec. 2.3);
           detecting auto-generated text based on the tag (fig. 1; sec. 1; sec. 2.1; sec. 2.3);
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lundberg with the method of Suvarna in arriving at “the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data” and “detecting auto-generated text based on the tag”, because such combination would have resulted in because such combination would have resulted in increasing accuracy in sociolinguistic studies that utilize social media (Lundberg, Abstract).
         Per Claim 2, Suvarna in view of Lundberg discloses the method of claim 1 
            Suvarna discloses training the machine learning language model with the user generated text data remaining in the received text data (para. [0013]-[0015]; para. [0016]; content filter 450 configured to analyze the social network content received from social network server 300 and make predictions with respect to whether individual content items comprise neutral, sentiment bearing, spam or foreign language content…, para. [0023]; para. [0031]; In training the SVM learning model, certain features may be sentiment bearing content text as user generated text).
         Per Claim 3, Suvarna in view of Lundberg discloses the method of claim 1 
             Suvarna discloses providing the auto-generated text to the machine learning language model (Such filtering can be performed by marking certain features that are indicative of a particular type of content, and then using machine learning systems to classify individual content items based on the marked features…, Abstract; para. [0015]; In training the SVM learning model, certain features may be masked based on the prior evaluation of which features are relevant to which content types…, para. [0036]; para. [0041]; para. [0060])
           Lundberg discloses providing the auto-generated text with the tag to distinguish the auto generated text from the user generated text (Abstract; fig. 1; sec. 2.1; The three datasets used in this paper are...The manual AGT/HGT annotation was made by persons very knowledgable in the languages they handled…, sec. 2.3).
         Per Claim 4, Suvarna in view of Lundberg discloses the method of claim 3
               Lundberg discloses wherein the tag comprises metadata associated with the auto-generated text (fig. 1; sec. 2.3).
         Per Claim 6, Suvarna in view of Lundberg discloses the method of claim 1 
             Lundberg discloses wherein the tag comprises metadata associated with the user generated text (fig. 1; sec. 2.3).
        Per Claim 7, Suvarna in view of Lundberg discloses the method of claim 1
tag comprises multiple tags, each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text (Abstract; fig. 1)
       Per Claim 8, Suvarna in view of Lundberg discloses the method of claim 1 
           Suvarna discloses training the machine learning language model with the user generated text data (Abstract; para. [0015]; para. [0017]; para. [0036]; para. [0055]; para. [0060], sentiment bearing content text as user generated text).
        Per Claim 9, Suvarna in view of Lundberg discloses the method of claim 1 
              Suvarna discloses providing the user generated text data remaining in the received text data as input to the machine learning language model that has already been trained (Abstract; para. [0036]; Periodically or continually retraining the machine 
learning system to update the rankings of the various marked features…, para. [0055]; para. [0060], sentiment bearing content text as user generated text).
       Per Claim 10, Suvarna in view of Lundberg discloses the method of claim 1
              Suvarna discloses wherein the received text data includes auto generated text generated by a social media service in response to user selection of the auto-generated text (para. [0017]; para. [0024]; Unfiltered social network content 10 may include a plurality of individual content items selected according to certain user-defined or predetermined criteria…, para. [0030]; para. [0036]; para. [0039]; para. [0061]). 
Claim 11, Suvarna discloses a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform, a method, the operations comprising:
            receiving text data (Examples of such received data include instant and/or text messages sent to other members of the social network…, para. [0021]; a spam/sentiment feature marker 454 can be configured to identify and mark features in the array of words which are indicative of spam content and/or sentiment bearing content…, para. [0024]; The presence of such links in a given content item can be an indicator that the content item is spam…, para. [0041], sentiment bearing content text as user generated text, spam as auto generated text);
            detecting auto-generated text (a spam/sentiment feature marker 454 can be configured to identify and mark features in the array of words which are indicative of spam content and/or sentiment bearing content…, para. [0024]; para. [0041]; para. [0047]); 
            removing the auto-generated text from the received text data (fig. 2B; removal of uninteresting content (for example, in the case of spam content)…, para. [0014]; para. [0036]; para. [0039]; Selectively masking certain features may also be used to…discard any content which might possibly contain spam…, para. [0060]); and
            providing the user generated text data remaining in the received text data to a machine learning language model (Abstract; para. [0013]-[0015]; For example, a bias toward detection of sentiment bearing content can be achieved by masking features associated with spam content…, para. [0016]; para. [0031]; In training the SVM learning model, certain features may be masked based on the prior evaluation of which features 
           Suvarna does not explicitly disclose the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data or detecting auto-generated text based on the tag
           However, these features are taught by Lundberg:           the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data (fig. 1; sec. 2.1; The three datasets used in this paper are...The manual AGT/HGT annotation was made by persons very knowledgable in the languages they handled…, sec. 2.3);
           detecting auto-generated text based on the tag (fig. 1; sec. 1; sec. 2.1; sec. 2.3);
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lundberg with the method of Suvarna in arriving at “the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data” and “detecting auto-generated text based on the tag”, because such combination would have resulted in because such combination would have resulted in increasing accuracy in sociolinguistic studies that utilize social media (Lundberg, Abstract).
          Per Claim 12, Suvarna in view of Lundberg discloses the device of claim 11
training the machine learning language model with the user generated text data remaining in the received text data (para. [0013]-[0015]; para. [0016]; content filter 450 configured to analyze the social network content received from social network server 300 and make predictions with respect to whether individual content items comprise neutral, sentiment bearing, spam or foreign language content…, para. [0023]; para. [0031]; In training the SVM learning model, certain features may be masked based on the prior evaluation of which features are relevant to which content types…, para. [0036]; para. [0057]-[0058]; Selectively masking certain features may also be used to…discard any content which might possibly contain spam]…, para. [0060], sentiment bearing content text as user generated text).
         Per Claim 13, Suvarna in view of Lundberg discloses the device of claim 11 
               Suvarna discloses providing the auto-generated text to the machine learning language model (Such filtering can be performed by marking certain features that are indicative of a particular type of content, and then using machine learning systems to classify individual content items based on the marked features…, Abstract; para. [0015]; In training the SVM learning model, certain features may be masked based on the prior evaluation of which features are relevant to which content types…, para. [0036]; para. [0041]; para. [0060])
           Lundberg discloses providing the auto-generated text with the tag to distinguish the auto generated text from the user generated text (fig. 1; sec. 2.1; The three datasets used in this paper are...The manual AGT/HGT annotation was made by persons very knowledgable in the languages they handled…, sec. 2.3).
          Per Claim 14, Suvarna in view of Lundberg discloses the device of claim 13
tag comprises metadata associated with the auto-generated text (fig. 1; sec. 2.3).
         Per Claim 16, Suvarna in view of Lundberg discloses the device of claim 11 
            Lundberg discloses wherein the tag comprises metadata associated with the user generated text (fig. 1; sec. 2.3).
        Per Claim 17, Suvarna in view of Lundberg discloses the device of claim 11                
             Lundberg discloses wherein the tag comprises multiple tags, each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text (Abstract; fig. 1)
        Per Claim 18, Suvarna discloses a device comprising: 
          a processor (para. [0022]); and
          a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations (para. [0022]; para. [0026]) comprising: 
          receiving text data (Examples of such received data include instant and/or text messages sent to other members of the social network…, para. [0021]; a spam/sentiment feature marker 454 can be configured to identify and mark features in the array of words which are indicative of spam content and/or sentiment bearing content…, para. [0024]; The presence of such links in a given content item can be an indicator that the content item is spam…, para. [0041], sentiment bearing content text as user generated text, spam as auto generated text);

            removing the auto-generated text from the received text data (fig. 2B; removal of uninteresting content (for example, in the case of spam content)…, para. [0014]; para. [0036]; para. [0039]; Selectively masking certain features may also be used to…discard any content which might possibly contain spam…, para. [0060]); and
            providing the user generated text data remaining in the received text data to a machine learning language model (Abstract; para. [0013]-[0015]; For example, a bias toward detection of sentiment bearing content can be achieved by masking features associated with spam content…, para. [0016]; para. [0031]; In training the SVM learning model, certain features may be masked based on the prior evaluation of which features are relevant to which content types.  In particular, masking the appropriate features improves the accuracy of the SVM learning model in characterizing individual content items.  Selective feature masking can also be used to bias the filter toward detection of sentiment bearing content or spam content…, para. [0036]; para. [0057]-[0058]; Selectively masking certain features may also be used to…discard any content which might possibly contain spam…, para. [0060])
           Suvarna does not explicitly disclose the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data or detecting auto-generated text based on the tag
Lundberg:           the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data (fig. 1; sec. 2.1; The three datasets used in this paper are...The manual AGT/HGT annotation was made by persons very knowledgable in the languages they handled…, sec. 2.3);
           detecting auto-generated text based on the tag (fig. 1; sec. 1; sec. 2.1; sec. 2.3);
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Lundberg with the method of Suvarna in arriving at “the received text data including a tag distinguishing between user generated text and auto generated text selected by the user in the text data” and “detecting auto-generated text based on the tag”, because such combination would have resulted in because such combination would have resulted in increasing accuracy in sociolinguistic studies that utilize social media (Lundberg, Abstract).
          Per Claim 19, Suvarna in view of Lundberg discloses the device of claim 18 
             Suvarna discloses training the machine learning language model with the user generated text data remaining in the received text data (para. [0013]-[0015]; para. [0016]; content filter 450 configured to analyze the social network content received from social network server 300 and make predictions with respect to whether individual content items comprise neutral, sentiment bearing, spam or foreign language content…, para. [0023]; para. [0031]; In training the SVM learning model, certain features may be masked based on the prior evaluation of which features are relevant to which content types…, para. [0036]; para. [0057]-[0058]; Selectively masking certain features may sentiment bearing content text as user generated text).
       Per Claim 20, Suvarna in view of Lundberg discloses the device of claim 18                
              Lundberg discloses wherein the tag comprises multiple tags, each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text (Abstract; fig. 1)

2.       Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suvarna in view of Lundberg as applied to claims 1 and 11 above, and further in view of Gaal US PGPUB 20070011323 A1 (“Gaal”)
          Per Claim 5, Suvarna in view of Lundberg discloses the method of claim 1 
            Suvarna does not explicitly disclose wherein the tag comprises character delineated text of a markup language
            However, this feature is taught by Gaal (para. [0028]; para. [0035])
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Lundberg in the method of Survana in view of Lundberg in arriving at “wherein the tag comprises character delineated text of a markup language”, because such combination would have resulted in helping a user identify unsolicited content (Gaal, para. [0034]-[0035])
        Per Claim 15, Suvarna in view of Lundberg discloses the device of claim 11 

            However, this feature is taught by Gaal (para. [0028]; para. [0035])
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Lundberg in the device of Survana in view of Lundberg in arriving at “wherein the tag comprises character delineated text of a markup language”, because such combination would have resulted in helping a user identify unsolicited content (Gaal, para. [0034]-[0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Laboreiro and Aggarwal teaching detection of bot/auto generated spam text messages (PTO 892 form, 12/24/2020) as well as Aggarwal (current PTO 892 form).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658